      Case 1:18-cv-11287-MKV Document 62 Filed 10/21/20 Page 1 of 7
                                                       USDC SDNY
                                                       DOCUMENT
                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                          DATE FILED: 10/21/2020

 THE ESTATE OF MIGUEL ANTONIO RICHARDS by
 SAREKHI SHAMEILA STEPHENS, as Administrator of the
 goods, chattels, and credit of the deceased MIGUEL
 ANTONIO RICHARDS,
                                                                            1:18-cv-11287-MKV
                             Plaintiff,
                                                                          ORDER DENYING IN
                              -against-
                                                                         PART AND GRANTING
 THE CITY OF NEW YORK, Police Officer JESUS RAMOS,                        IN PART MOTION TO
 Police Officer MARK FLEMING, Police Officer REDMOND                           COMPEL
 MURPHY, and Police Officer MARCOS OLIVEROS,
 individually and in their official capacities,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       This discovery dispute arises from redactions of Defendants’ disciplinary histories and

nondisclosure of investigative files in response to Plaintiff’s document demands. On August 31,

2020, the parties filed a joint letter requesting a pre-motion conference in anticipation of Plaintiff’s

Motion to Compel. [ECF No. 50.] The Court granted the request and held a telephonic conference

on September 11, 2020. [See ECF Nos. 51–52.] After the conference, the Court issued an Order

deeming the letter requesting the pre-motion conference as a Motion to Compel further discovery

from Defendants. [ECF No. 52.] Plaintiff seeks to compel Defendants to produce (1) unredacted

copies of Civilian Complaint Review Board (“CCRB”) Histories, Central Personnel Index (“CPI”)

Reports, and NYPD Internal Affairs Bureau (“IAB”) Resumes and (2) investigative files of other

use-of-force allegations. [ECF No. 50.]

       The Court directed Defendants to submit an opposition with supporting affidavits

addressing their objection that Plaintiff’s requests are unduly burdensome and providing

representations of the categories of information that were redacted on the grounds of relevance


                                                   1
          Case 1:18-cv-11287-MKV Document 62 Filed 10/21/20 Page 2 of 7




from the documents already produced. The Court also granted Defendants leave to produce the

documents at issue to the Court for in camera review.

       Having carefully reviewed Defendants’ submissions and the records submitted for in

camera inspection, the Court DENIES IN PART and GRANTS IN PART Plaintiff’s Motion to

Compel.

                                      LEGAL STANDARD

       “A district court has broad latitude to determine the scope of discovery and to manage the

discovery process.” EM Ltd. v. Republic of Argentina, 695 F.3d 201, 207 (2d Cir. 2012) (citing In

re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008)). Motions to compel are

“entrusted to the sound discretion of the court.” Benn v. City of New York, 18-CV-722 (LGS)

(OTW), 2019 WL 4857339, at *2 (S.D.N.Y. Oct. 2, 2019) (quoting Howard v. City of New York,

No. 12-CV-933 (JMF), 2013 WL 174210, at *1 (S.D.N.Y. Jan. 16, 2013)).

       Federal Rule of Civil Procedure 26(b)(1) permits discovery “regarding any nonprivileged

matter that is relevant to any party’s claim or defense.” Fed. R. Civ. P. 26(1). “Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Id. Yet, to be

discoverable, materials must be “reasonably calculated to lead to the discovery of admissible

evidence.” Nat’l Congress for Puerto Rican Rights v. City of New York, 194 F.R.D. 88, 91

(S.D.N.Y. 2000) (quoting Morrissey v. City of New York, 171 F.R.D. 85, 88 (S.D.N.Y. 1997)); see

also Jose Luis Pelaez, Inc. v. Scholastic, Inc., No. 1:16-cv-02791 (VM) (SDA), 2018 WL 1891116,

at *1 (S.D.N.Y. Apr. 3, 2018) (noting that relevance in the discovery context “is an extremely

broad concept” but is “not unlimited” (quoting In re Namenda Direct Purchaser Antitrust Litig.,

No. 15-CIV-7488 (CM) (JCF), 2017 WL 4700367, at *2 (S.D.N.Y. Oct. 19, 2017))). Thus, in

determining the relevance of information sought through discovery, the Court must consider

whether there is a legitimate purpose for the requested information—either for use at trial or to
                                                 2
         Case 1:18-cv-11287-MKV Document 62 Filed 10/21/20 Page 3 of 7




uncover admissible evidence. See, e.g., Benn, 2019 WL 4857339, at *4; T.H. by Shepard v. City

of Syracuse, No. 5:17-CV-1081 (GTS/DEP), 2018 WL 3738945, at *3–4 (N.D.N.Y. Aug. 7, 2018).

       Under Federal Rule of Evidence 404(b), evidence of prior wrongful conduct is inadmissible

to show propensity to commit the conduct at issue in the case but “may be admissible for another

purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge, identity,

absence of mistake, or lack of accident.” Fed. R. Evid. 404(b). It is well established that prior

acts of excessive force are relevant to show intent in a Section 1983 case. See O’Neill v.

Krzeminski, 839 F.2d 9, 11 n.1 (2d Cir. 1988); see also Phillips v. City of New York, 277 F.R.D.

82, 83 (E.D.N.Y. 2011) (“The theory for permitting discovery concerning disciplinary history is

that it may lead to evidence of pattern, intent and absence of mistake or support a plaintiff’s claim

for municipal liability under Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct.

2018, 56 L.Ed.2d 611 (1978).” (first citing Ismail v. Cohen, 899 F.2d 183, 188–89 (2d Cir. 1990);

then citing Pacheco v. City of New York, 234 F.R.D. 53, 54–55 (E.D.N.Y. 2006))).

       “Records concerning the investigation of complaints of a similar nature against a police

officer defendant in a section 1983 case may lead to the discovery of evidence ‘relevant to issues

of pattern, intent, and absence of mistake.’” Brown v. City of New York, No. CV 2008–

5095(FB)(MDG), 2011 WL 4594276, at *2 (E.D.N.Y. Sept. 30, 2011) (emphasis added) (quoting

Barrett v. City of New York, 237 F.R.D. 39, 41 (E.D.N.Y. 2006)). Thus, in Section 1983 cases

alleging excessive force, discovery of documents on prior complaints and police histories of

individual officers is generally limited to complaints similar to the conduct alleged in the

complaint. See Gibbs v. City of New York, No. CV-06-5112 (ILG)(VVP), 2008 WL 314358, at *1

(E.D.N.Y. Feb. 4, 2008) (collecting cases and noting the “prevailing practice in this court and other

courts in the Second Circuit which typically limit discovery of a defendant’s disciplinary history

to complaints, whether substantiated or not, about conduct similar to the conduct alleged in the
                                                 3
         Case 1:18-cv-11287-MKV Document 62 Filed 10/21/20 Page 4 of 7




complaint”); see also Barrett v. City of New York, 237 F.R.D. 39, 40 (E.D.N.Y. 2006) (“[W]here

CCRB records contain allegations wholly unrelated to those alleged in the complaint, their

relevance has been found ‘too tenuous to allow discovery.’” (quoting Fountain v. City of New

York, Nos. 03 Civ. 4526(RWS), 03 Civ. 4915(RWS), 03 Civ. 7790(RWS), 03 Civ. 8445(RWS),

03 Civ. 9188(RWS), 03 Civ. 9191(RWS), 04 Civ. 665(RWS), 04 Civ. 1145(RWS), 04 Civ.

1371(RWS), 04 Civ. 2713(RWS), 2004 WL 941242, at *2 (S.D.N.Y. May 3, 2004))).

Unsubstantiated complaints of excessive force are generally not relevant to intent and therefore

not discoverable. See T.H. by Shepard, 2018 WL 3738945, at *4; see also Thompson v. City of

New York, No. 05 Civ. 3082(PAC)JCF, 2006 WL 298702, at *2 (S.D.N.Y. Feb. 7, 2006) (“Citing

grounds such as relevance, improper similar act evidence, and prejudice, courts have consistently

denied requests to discover CCRB complaints and other similar documents—especially when the

complaints are unsubstantiated.” (collecting cases)).

                                          DISCUSSION

       Except in one small respect, the Court cannot identify—and Plaintiff has failed to

demonstrate—the relevance of the information Plaintiff seeks. Plaintiff argues that “[t]he redacted

material is relevant to several of Plaintiff’s claims, including the claim that Defendants were

negligent in screening, hiring, retaining, training and supervising the Officers responsible for the

death of Miguel Antonio Richards.” [ECF No. 50, at 2.] Plaintiff does not offer a specific basis

for the relevance of the investigative files or other use of force allegations. Given that Plaintiff

alleges that Defendants acted deliberately and intentionally, and that Plaintiff seeks punitive

damages in this regard [see ECF 22 ¶¶ 74–86], the Court presumes Plaintiff believes this

information would help prove Defendants’ intent.

       First, whether the City was negligent in screening, hiring, and training officers, is not

relevant at this juncture. Defendants do not dispute that the individual officers were acting within
                                                 4
          Case 1:18-cv-11287-MKV Document 62 Filed 10/21/20 Page 5 of 7




the scope of their employment. [ECF No. 50, at 3 n.5.] See Colodney v. Continuum Health

Partners, Inc., No. 03 Civ. 7276, 2004 WL 829158, at *9 (S.D.N.Y. Apr. 15, 2004) (“When an

employee is acting within the scope of her employment, her employer may be held liable for the

employee’s negligence only under a theory of respondeat superior, and no claim may proceed

against the employer for negligent hiring or retention.” (citing Karoon v. N.Y.C. Transit Auth., 241

A.D.2d 323, 324, 659 N.Y.S.2d 27, 29 (1st Dep’t 1997))); see also Gurevich v. City of New York,

No. 06 Civ. 1646(GEL), 2008 WL 113775, at *6 (S.D.N.Y. Jan. 10, 2008) (“A claim for negligent

hiring or supervision can only proceed against an employer for an employee acting outside the

scope of her employment.” (quoting Rowley v. City of New York, No. 00 Civ. 1793, 2005 WL

2429514, at *12 (S.D.N.Y. Sept. 30, 2005))). Moreover, discovery of Plaintiff’s Monell claim for

municipal liability is currently stayed pending adjudication of Plaintiff’s claims for individual

liability. [See ECF No. 33.] Therefore, despite any potential relevance it might have, this

information is not discoverable at this time.

        Second, based on the Court’s careful in camera review of the redacted materials and the

investigative files, it is clear that most matters reflected in those materials are not similar in nature

to the conduct serving as the basis for Plaintiff’s 1983 claim—discharge of a taser and firearms.

[See ECF 22 ¶¶ 57–58.] The Court’s review confirmed that, as Defendants had represented to

Plaintiff and the Court, the disciplinary histories of the Defendant officers include allegations

concerning, inter alia, failure to respond to calls in a timely manner, use of foul, offensive, or

threatening language, missing personal property, and incomplete or improper memobook entries.

A few entries allege “excessive force,” but most do not involve complaints similar to the type of

conduct at issue here. Moreover, many of the complaints were unsubstantiated. See T.H. by

Shepard, 2018 WL 3738945, at *3–4 (deeming unsubstantiated complaints against individual

defendants not relevant to 1983 excessive force claim under an intent theory). Accordingly, most
                                                   5
          Case 1:18-cv-11287-MKV Document 62 Filed 10/21/20 Page 6 of 7




allegations in the redacted materials and investigative files are not relevant to the alleged conduct

underlying this action. See Barrett, 237 F.R.D. at 40 (finding that “CCRB complaints that are

wholly unrelated to the plaintiff’s claims of false arrest, illegal strip search, malicious prosecution

and fabricated evidence are not relevant and need not be disclosed to plaintiff”); see also Younger

v. City of New York, No. 03Civ.8985(VM)(MHD), 2006 WL 1206489, at *1 (S.D.N.Y. May 2,

2006) (finding that “complaints or disciplinary charges that do not involve the type of misconduct

at issue here—excessive or unjustified use of force—or acts that involve some element of

dishonesty are not likely to be relevant to the claims or defenses in this case, and therefore

documents pertaining to such complaints or charges need not be produced”).

       There are, however, a few entries in the redacted materials and investigative files

concerning the discharge of a taser and firearms. First, there are entries for Officers Fleming,

Murphy, and Ramos stemming from the shooting underlying this action—specifically, Exhibit C

pages 3, 6, 11, 19, 28, and 29. Such entries are unquestionably relevant and should thus be

disclosed immediately, to the extent they have not been produced already. Second, among the

CCRB, CPI, and IAB records is an entry concerning Officer Ramos’s use of a taser, but the

subsequent investigation determined that the force used on that occasion “was appropriate given

the circumstances and was not unnecessary or unlawful.” As such, the allegation was closed as

exonerated. An entry of this nature “do[es] not show ‘motive, opportunity, intent or the like,’ but,

instead and impermissibly, serve[s] to show that, because the defendant was previously

investigated for excessive force, the fact-finder should believe plaintiff over defendant—‘[t]hat is

the very use of this evidence, however, that Rule 404(b) is designed to prevent.’” Thompson, 2006

WL 298702, at *2 (quoting Shaw v. City of New York, No. 95 Civ. 9325 (AJP), 1997 WL 187352,

at *6 (S.D.N.Y. Apr. 15, 1997)); see Mingues v. Benzio, No. 96 CIV. 5396JSRHBP, 1999 WL

637228, at *1 (S.D.N.Y. Aug. 19, 1999) (denying motion to compel correctional officers to
                                                  6
         Case 1:18-cv-11287-MKV Document 62 Filed 10/21/20 Page 7 of 7




produce information of prior lawsuits by prisoners in their custody because “prior uses of excessive

force by the defendants, if any, has no bearing on the issue of whether they used excessive force

against plaintiff”). Accordingly, aside from the entries related to the incident giving rise to this

action, the information Plaintiff seeks is not relevant and therefore need not be produced. See

Thompson, 2006 WL 298702, at *2 (denying request to produce documents where “in camera

review demonstrates that none of the charges were substantiated; that the charges in the reviewed

materials are not reasonably related to the charge in the instant case; and that the production of

these materials will not lead to the discovery of admissible evidence”).

                                         CONCLUSION

       Based on the foregoing, Plaintiff’s Motion to Compel is DENIED IN PART and

GRANTED IN PART. To the extent this information has not already been produced to Plaintiff,

Defendants are ordered to produce on or before October 26, 2020, at 5:00 PM, any entries in the

CCRB Histories, CPI Reports, IAB Resumes, and investigative files that relate to the shooting and

death of Miguel Antonio Richards.



SO ORDERED.
                                                     _________________________________
Date: October 21, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge




                                                 7
